 1

 2                                                        JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAMEYION T. KENNEDY,                 Case No. 5:18-cv-01628-DSF (AFM)
12
                         Petitioner,
            v.                             JUDGMENT
13

14   RAYMOND MADDEN, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of DAMEYION T.
18   KENNEDY, for a writ of habeas corpus.      Having reviewed the Petition and
19   supporting papers, and having accepted the findings and recommendation of the
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: November 26, 2019
25                                      Honorable Dale S. Fischer
                                        UNITED STATES DISTRICT JUDGE
26

27

28
